Citation Nr: 0908311	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for left ankle 
disorder.

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
September 1987.  The Veteran also had unverified service in 
the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The issues of entitlement to service connection for right 
knee disorder and service connection for low back pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Left knee disability is not etiologically related to 
service.  

2.  Left ankle disability is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  The Veteran's current claimed left knee disorder was not 
incurred or aggravated during his active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The Veteran's current claimed left ankle disorder was not 
incurred or aggravated during his active military service.  
38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran contends that he injured his left knee during 
service with the Army Reserve at training in South Dakota in 
1992 and injured his left ankle during training in Idaho in 
1993.  He contends that these injuries continue to cause him 
pain and that had not sought treatment by doctors for a 
number of years because he had no insurance and has just 
endured the pain in the meantime.  

The Board notes that the Veteran's complete active duty 
service treatment records from February 1986 to September 
1987 are not available.  In November 2004, the RO made a 
Formal Finding on the Unavailability of Records and 
determined that Veteran's active duty service treatment 
records were unavailable and that further efforts to obtain 
those records would be futile.  The RO sent letters in July 
2004 and October 2004 requesting additional evidence to 
support the Veteran's claim.  In these letters, the RO 
informed the Veteran that his active duty service treatment 
records might be unavailable and indicated alternative 
sources of evidence that could be used to support his claim.  

Under these circumstances of missing service treatment 
records, the Court of Appeals for Veterans Claims (Court) has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

While it is unfortunate that the Veteran's complete active 
duty service treatment records may be unavailable, the appeal 
must be decided on the evidence of record; the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

The Veteran's available Army Reserve service treatment 
records show the Veteran suffered a left knee injury in the 
line of duty in June 1992.  Subsequent records from 1993 show 
complaints and treatment for left knee pain.  June 1993 Army 
Reserve service treatment records show that the Veteran 
suffered a left ankle injury.  X-rays were noted to have been 
done, but apparently no fracture was shown as the diagnosis 
was left ankle strain, with swelling. 

Private treatment records from July 2003 show that the 
Veteran reported arthralgias of the knees, hands and 
shoulders since 1980.  The assessment was arthralgia of the 
knees, left ankle and shoulder.  Treatment records from 
August 2003 show that the Veteran complained of left ankle 
pain after having suffered an ankle inversion injury he 
reported three days prior.  The Veteran was walking and 
stepped off an uneven surface.  Upon x-ray, no fracture or 
dislocation was seen.  The assessment was contusion and 
ligamentous sprain of the left mid foot.  

The Veteran underwent VA medical examination in April 2005 
for left ankle pain and left knee pain.  The examiner had 
access to and reviewed the Veteran's claims folder and 
recorded the Veteran's given medical history.  Range of 
motion testing was conducted and the examiner noted that the 
Veteran reported that he has increased pain in his knee on 
standing more than ten to fifteen minutes.  The Veteran also 
reported that he was only able to walk about 200 yards before 
he had to take a break due to knee pain.  The examiner 
diagnosed chronic left ankle sprain and pain and left knee 
pain, chronic.  He indicated that there was objectively no 
observable disability of the left ankle.  An x-ray report 
showed a radiographically normal left ankle minimal 
degenerative change.   The examiner noted that the left ankle 
was essentially normal for the Veteran's age with minimal 
degenerative change.  Although the Veteran's left knee pain 
appeared to be arthritic by history and physical examination, 
x-rays showed no bony abnormality identified; a small left 
suprapatellar joint effusion was displayed.  The examiner 
indicated that the x-rays showed the Veteran's left knee to 
be essentially normal for his age, with minimal degenerative 
changes. 

The examiner opined that it was a less than a 50 percent 
probability that the Veteran's left ankle sprain in service 
was causing his current symptoms.  He also opined that 
because there was no objective evidence that the Veteran 
actually injured any internal part of the left knee in 
service, he could not resolve the issue of whether the 
Veteran's current left knee pain was related to his injury 
during service without resorting to mere speculation.  His 
rationale for the opinions was that the Veteran sprained his 
ankle in service in 1993 and then it healed.  He could find 
no objective evidence that the condition he was complaining 
of could be causing the ankle to lock up so chronically.  
There were apparently x-rays taken at the time of the sprain 
which showed no fracture at the time and apparently the 
Veteran healed from the sprain.  For the left knee injury in 
1992 the examiner stated that the Veteran was diagnosed with 
internal derangement, but no x-rays were taken or MRIs 
conducted to verify the existence of any chronic problems at 
the time.  

Although the Veteran contends that his current left knee pain 
and left ankle pain are due to his injuries during service, 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The medical evidence of record does not support the Veteran's 
claim for service connection for left ankle disability.  The 
Board acknowledges that private medical records show 
arthralgia and that the April 2005 VA examiner diagnosed 
chronic left ankle sprain and pain, with no observable 
disability of the left ankle.  The examiner did not make a 
diagnosis related to the Veteran's ankle other than 
arthralgia or pain.  Neither the Veteran's private medical 
records nor the April 2005 VA examination report shows 
arthritis in the Veteran's left ankle, however.  Arthralgia 
(pain) alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The April 2005 VA examiner opined that it is less likely as 
not that the Veteran's left ankle sprain in service caused 
his current left ankle pain.  The April 2005 VA examiner also 
indicated that he could not resolve the issue of whether the 
Veteran's claimed left knee disorder is related to service or 
to a service connected disability without resorting to mere 
speculation.  It has been observed that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the 
Board to conclude that the appellant's claimed left knee 
disability had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Although the Veteran contends that his left knee and ankle 
conditions have bothered him ever since he injured them 
during service in the early1990s, there is a paucity of 
medical evidence showing treatment for the conditions, 
weighing against a continuity of symptomatology.  In fact, 
there is a ten year gap between the records from service 
showing injury and pain in 1993 until the next available 
medical evidence regarding these issues in 2003.  There is no 
diagnosis other than arthralgia (pain) for the Veteran's left 
ankle.  There is no medical opinion linking the Veteran's 
ankle pain with the Veteran's military service.  There is 
also no diagnosis other than arthralgia (pain) for the 
Veteran's left knee and there is no medical opinion linking 
the Veteran's left knee pain with the Veteran's service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for left ankle disorder and left knee disorder 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in February 2004, before the adverse rating decision 
that is the subject of this appeal.  In a March 2006 letter 
the Veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The VA has assisted the Veteran by attempting to obtain his 
service treatment records and providing notice of alternate 
evidence he could submit in lieu of these records.  The 
Veteran submitted private medical records and VA has obtained 
private medical records identified by the Veteran.  The 
Veteran was also given a VA examination, with medical 
opinion, in connection with the claim.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for left knee disorder is denied.

Service connection for left ankle disorder is denied.


REMAND

The Veteran asserts that he was treated during his active 
duty service at Tripler Army Hospital.  The Veteran's active 
duty service treatment records do not seem to be available, 
but there is no evidence in the claims file that a separate 
request for any treatment records was made to Tripler Army 
Hospital.  38 U.S.C.A. § 5103A(b)(3) (West 2002) requires 
that VA continue any attempts to get federal records until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  The Board finds that a remand 
is necessary to make further requests for service treatment 
records.  

The Board notes that current private treatment records show 
that the Veteran suffers from right knee pain and low back 
pain.  

The Board finds the statements the Veteran made in his Army 
Reserve service treatment records to the medical personnel in 
1993 regarding his right knee injury during active service 
and his current bilateral knee pain to be significant to the 
Veteran's current claim.  The service treatment records where 
the Veteran discusses his right knee injury are highly 
probative, as they were generated with the specific purpose 
of ascertaining whether the Veteran was physically suitable 
for military service; the purpose is akin to medical records 
indicative of diagnoses and treatment, which enjoy a 
recognized high probative value in the law.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

An August 1987 disposition form signed by the Veteran's 
sergeant during his active service indicates that he was on a 
medical profile for a back injury during active service and 
the Veteran is competent to attest that he first began 
experiencing back pain in service.  The Veteran's Army 
Reserve service treatment records contain indications of a 
right knee injury during active service in the 1980s and 
bilateral knee pain in 1993.  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disabilities may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  Therefore, the Board finds that the Veteran should be 
afforded VA medical examinations with nexus opinions to 
determine whether his claimed low back disorder and right 
knee disorder are related to his military service, taking 
into account all the medical evidence of record.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
treatment records regarding treatment 
received for the Veteran.  The Veteran 
specifically alleges he received treatment 
at Tripler Army Hospital in Honolulu, 
Hawaii and that these records may be 
available separately from his missing 
service treatment records.

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any back disability is 
medically related to the Veteran's active 
military service.  The entire claims file 
must be made available to the designated 
examiner and reviewed, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. 

Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any right knee disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any right knee 
disability is medically related to the 
Veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner and reviewed, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

3.  Once the above action has been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


